DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “distributed over an arc” in claims 6 and 7 are used by the claims to mean “distributed in a one-dimensional array,” while the accepted meaning is “distributed in a two-dimensional array.” The term is indefinite because the specification does not clearly redefine the term. An array of sensing elements distributed along an arc would inherently utilize at least two dimensions, and would therefore no longer be one-dimensional, i.e. occupying a single point or straight line. 
Claim 13 recites the limitation "its retracted configuration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "its extended configuration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 contains the limitation “first and second components” however the specification only mentions a first and second component as described in Paragraph [0017] as being “in sealing engagement with the housing and movable from inside to outside the housing, the first component coupling the at least one actuator to the end effector, and the second component movable inside to compensate for a volume of the first component moved outside and vice versa”, and does not offer guidance on which elements said components could be in the drawings, leaving a reader to guess which elements this description is referring to.
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 contains the limitation “shielding component” however the specification only mentions a sheilding component as described in Paragraphs [0033] and [00123], and offers a number of possible forms, positions, and functions the shielding component may take, but does specifically does not refer to any component in the drawings, leaving a reader to guess what form a shielding component would take.
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 contains the limitation “shield” however the specification only mentions a shield (or shielding component) as described in Paragraphs [0033] and [00123], and offers a number of possible forms, positions, and functions the shielding component may take, but does specifically does not refer to any component in the drawings, leaving a reader to guess what form a shielding component would take.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, 14-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angle (U.S. Patent No. 5,947,213) alone.
Regarding Claim 1, Angle discloses a downhole device comprising: an elongate housing (Angle: Figure 6: 10) deployable in a well; 
An imaging sensor (Angle: 311) connected at a distal end of the housing and rotatable thereto, said sensor comprising a one-dimensional array (Angle: 311) arranged at least partly along a longitudinal axis of the housing; 
An actuator (Angle: 302) contained in the housing for rotating the imaging sensor (Angle: 311), about said longitudinal axis, relative to the housing; and 
An imaging circuit (Angle: 432) arranged to capture and process data of the imaging sensor (Angle: 311).
Angle does not disclose the one-dimensional array comprising multiple sensing elements. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second sensing element, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 2, Angle renders obvious the device of claim 1, further comprising a second actuator (Angle: 308 or 310) contained in the housing for extending the imaging sensor (Angle: 311), away from the housing, along the longitudinal axis.

Regarding Claim 3, Angle renders obvious the device of claim 2, but does not disclose wherein said extending has a movement resolution of 1 mm or less. It would have however been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the resolution limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Angle renders obvious the device of claim 1, wherein the longitudinal axis is parallel to an axis passing through the longitudinal centre of the housing.
Regarding Claim 5, Angle renders obvious the device of claim 1, wherein the one-dimensional array (Angle: 311) is curvilinear in form.
Regarding Claim 8, Angle discloses the device of claim 1, wherein at least some of the sensing elements face uphole (311 can be arranged to face uphole).
Regarding Claim 9, Angle renders obvious the device of claim 1, but does not disclose wherein the housing contains at least two further actuators (Angle: 308 or 310) coupled to the imaging sensor (Angle: 311) to move the imaging sensor (Angle: 311) substantially in a transverse plane with respect to the elongate housing (Angle: Figure 6: 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have additional articulated actuators on the pivot arm, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 10, Angle renders obvious the device of claim 9, but does not disclose wherein said transverse movement has a movement resolution of 1 mm or less. It would have however been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the resolution limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 11, Angle renders obvious the device of claim 1, but does not disclose wherein the housing contains at least two further actuators (Angle: 308 or 310) coupled to the end effector to move the end effector substantially in a transverse plane with respect to the elongate housing (Angle: Figure 6: 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have additional articulated actuators on the pivot arm, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 14, Angle discloses a method of operating a downhole device having an imaging sensor (Angle: 311) rotatably coupled at a distal end of the device's housing, the method comprising: using a wireline or tractor (Angle: 19), deploying the device in a well to a first location; 
Operating actuators (Angle: 302) within a housing of the device to rotate the imagine sensor about a longitudinal axis of the well; and 
Capturing data from the imaging sensor (Angle: 311) as it rotates, wherein said sensor comprising a one-dimensional array (Angle: 311) arranged at least partly along a longitudinal axis of the housing.
Angle does not disclose the one-dimensional array comprising multiple sensing elements. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second sensing element, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.
Regarding Claim 15, Angle renders obvious the method of claim 14, further comprising processing the data to create a two-dimensional image (Angle: on display 72).
Regarding Claim 16, Angle discloses the method of claim 14, further comprising processing depth data of the sensor to create a three-dimensional model (Angle: Column 14: lines 25-58).
Regarding Claim 17, Angle discloses the method of claim 14, further comprising moving the imaging sensor (Angle: 311) substantially in a transverse plane with respect to the housing (via pivots).
Regarding Claim 18, Angle discloses the method of claim 14, further comprising extending the imaging sensor (Angle: 311), relative to the housing, along a longitudinal axis of the housing.
Regarding Claim 20, Angle discloses the method of claim 14, wherein the imaging sensor (Angle: 311) comprises at least one of: acoustic sensors, ultrasound sensors, seismic sensors, magnetic sensors, eddy current sensors, inductive sensors, x-ray sensors or a camera (Angle: Column 8: lines 40-48).
Regarding Claim 21, Angle discloses the method of claim 14, wherein the imaging sensor (Angle: 311) is rotated through an angle less than ±90o from an initial angle in the well (device inherently capable of rotating less than ±90o.)
Regarding Claim 22, Angle discloses the method of claim 14, further comprising determining an edge of an object in the well as the imaging sensor (Angle: 311) rotates to limit the amount of rotation (device inherently capable of finding the edge of an object in the well

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679